DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure (IDS) submitted on 10/01/2020 has been considered by the examiner.
Claim Status
Applicant’s amendment in the response filed on 10/01/2020 has been considered by the Examiner. Currently claims 1-6, 8-13, 15-16, and 18-20 are pending, claims 7, 14, and 17 are canceled, and claims 1, 11, and 13 have been amended. A complete action on the merits of claims 1-6, 8-13, 15-16, and 18-20 follows below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5, 6, 8, 9, 11, 12, 13, 15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierre (Pub. No. 2010/0211139). 
Regarding claim 1, Pierre teaches a configurable convective device (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 
a flexible second layer joining the first layer by a periphery seal around a common periphery to form a pneumatic structure (upper layer sheet 4 and lower bottom layer 6 are sealingly bonded at their respective peripheries 4a and 6a [0015] the periphery seal is the seal around the perimeter of the warming blanket), the pneumatic structure having a first edge and an opposing second edge (the seal around the perimeter of the warming blanket includes edges 4a1 and 4a2, Fig. 1), wherein the pneumatic structure comprising a first portion, a second portion (left and right portions of sections 14, 16, and 10 Fig. 1 ), and an inflatable channel connecting the first portion and the second portion (space between upper sheet 4 and lower sheet 6 that allows temperature treated air to flow through and be outputted by perforations 26 and one of ports 24a or 24b [0018][0019]); 
	at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); and 
an air-guide device disposed proximate to the periphery of the inflatable channel connecting the first portion and the second portion(plurality of seals 18a,18,20a,20b, 8a-
wherein the air-guide device comprises a plurality of seals extending from the periphery seal (vertical seals 12a-12h extend from the peripheral seal at edge 4a1, vertical seals 8a-8d extend at a distance from the peripheral seal at edge 4a2, horizontal seals 18a, 20a extend at a distance from the peripheral seal at edge 4a3 , and horizontal seals 18b and 20b extend at a distance from the peripheral seal at edge 4a4).
Regarding claim 2, Pierre teaches the limitations of claim 1 as well as wherein the air-guide device is disposed proximate to the second edge (the vertical seals 8a-8d are near the second edge 4a2).
Regarding claim 3, Pierre teaches the limitations of claim 1 as well as wherein the air-guide device is configured to facilitate forming creases at the edge of the air guide device when the configurable convective device is inflated and at least one of the first portion and the second portion is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the vertical and horizontal seals. The seals form creases when the blanket is inflated, Fig. 4[0023]. The blanket can be draped over the shoulders around the neck, Figs. 3-4).

Regarding claim 6, Pierre teaches the limitations of claim 5 as well as wherein the separation element comprises at least one of a line of weakness, perforation, and slit (plurality of slits or perforations 28a).
Regarding claim 8, Pierre teaches the limitations of claim 1 as well as wherein the air guide device comprises a guiding seal extending from the periphery seal proximate (vertical seals 12a-h extend from the periphery seal which is at a first edge 4a1 towards a second edge 4a2). 
Regarding claim 9, Pierre teaches the limitations of claim 1 as well as wherein the air-guide device comprises two guiding seals, each guiding seal extending from the periphery seal proximate to the second edge and toward the pneumatic structure (vertical seals 12a-h).
Regarding claim 11, Pierre teaches a configurable convective device (upper body and lower body convective warming blanket), comprising: 
a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 

at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); 
a separation device disposed proximate to the first edge and adapted to separate a part of the pneumatic structure to a first portion and a second portion (left and right portions of sections 14, 16, and 10 Fig. 1), comprising: an enclosure seal extending from the first edge toward the second edge (Fig. 3, a stripe in the form of a frangible or tearable seal 28 is disposed on 4a1 and extends from edge 4a1 towards 4a2; [0020]), a separation element within the enclosure seal (the tearable seal 28 has a plurality of slits or perforations 28a along its length); and 
air-guide device (seals 8a-8d, 12a-12h, and 8a-8d ) extending from the second edge and between the first portion and the second portion (the vertical seals 8a-8d are near the second edge 4a2), the air guide device is configured to direct flow of inflation medium when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, vertical and horizontal seals and form a space in between which allow for warm air to circulate. The blanket can be draped over the shoulders around the neck, Figs. 3-4). 
Claim 12 recites the same limitations of claim 8 as previously rejected above.

a flexible first layer having air permeable surface (plurality of apertures 26 at the lower sheet 6); 
a flexible second layer joining the first layer by a periphery seal around a common periphery to form a pneumatic structure (upper layer sheet 4 and lower bottom layer 6 are sealingly bonded at their respective peripheries 4a and 6a [0015] the periphery seal is the seal around the perimeter of the warming blanket), the pneumatic structure having a first edge and an opposing second edge (the seal around the perimeter of the warming blanket includes edges 4a1 and 4a2, Fig. 1), wherein the pneumatic structure comprising a first portion, a second portion (left and right portions of sections 14, 16, and 10 Fig. 1 ), and an inflatable channel connecting the first portion and the second portion (space between upper sheet 4 and lower sheet 6 that allows temperature treated air to flow through and be outputted by perforations 26 and one of ports 24a or 24b [0018][0019]); 
	at least one opening into the pneumatic structure (air inlet ports 24a or 24b [0018]); and 
an air-guide device disposed between the first potion and the second portion, (plurality of seals 18a,18,20a,20b, 8a-8d and 12a-12h ), the air guide device configured to direct flow of inflation medium at a bending area when at least one of the first and second portions is bent (Fig. 3 top sheet 4 and bottom sheet 6 are bonded at the periphery, vertical and horizontal seals and form a space in between which allow for 
wherein the air-guide device comprises a first set of air-guide seals extending from the periphery  seal close to the first edge  (vertical seals 12a-12h extend from the periphery seal close to edge 4a1, horizontal seals 18a and 18b extend at a distance with respect to the periphery seal and are close to edge 4a1 as broadly as claimed, and horizontal seals 20a and 20b extend at a distance with respect to the periphery seal and are close to edge 4a1 as broadly as claimed ).
Regarding claim 15, Pierre teaches the limitations of claim 13 as well as wherein the air guide device comprises a second set of air-guide seals disposed proximate to the periphery seal close to the second edge (vertical seals 8a-8d are close to edge 4a2).
Regarding claim 18, Pierre teaches the limitations of claim 13 as well as wherein the first set of air-guide seals includes at least three sets of air-guide seals (Figs 1-2 (1) vertical seals 12a-12d on the left portion of the separation device (2) vertical seals 12e-12h on the right portion of the separation device (3) horizontal seals 18a, 20a on the left portion of the separation device and opening 20 (4) horizontal seals 18b, 20b on the right side of the separation device and opening 20 ).
Regarding claim 19, Pierre teaches the limitations of claim 18 as well as wherein the first set of air-guide seals are disposed in a staggered pattern (vertical seals 12a-12h decrease in length proximate the separation device; likewise, horizontal seals 18a, 20a are staggered with respect to each other; and horizontal seals 18b and 20b are staggered with respect to each other). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Pierre (Pun. No. 2007/0244532). 
Regarding claim 4, Pierre teaches the limitations of claim 1 as previously rejected above. Pierre ‘139 does not teach a wavy seal integrated with the periphery seal. However, Pierre ‘532 teaches a curvilinear-like portion integrated with the periphery seal of the inflatable convective blanket 2, Fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the periphery seal to integrate a wavy seal since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Irani (Patent No. 5,405,370). 
Regarding claim 10, Pierre teaches the limitations of claim 1 as previously rejected above. Pierre does not teach a head warmer wherein the head warmer comprises one or more inflatable sections partially separated from the configurable convective device. 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the convective device to provide for a head warmer since warmed air may be provided to both a patient’s head and upper torso during surgical operation. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139). 
Regarding claim 16, Pierre teaches the limitations of claim 13 as previously rejected above. While Pierre teaches the first set of air-guide seals is disposed in a pattern with spacing (spaced apart seals), Pierre is silent about specifically teaching the spacing is equal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the spacing such that the spacing of the air-guide seals was equal since Pierre provides facilitating the folding or bending of the one and other options relative to the middle portion [0005], and it has been held that where the general conditions of a claim .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (Pub. No. 2010/0211139) in view of Gammons (Pub. No. 2005/0107856). 
Regarding claim 20, Pierre teaches the limitations of claim 11 as previously rejected above. Pierre teaches wherein the opening further comprises an inlet port (air inlet ports 24a or 24b). Pierre does not teach a rigid collar around the inlet port.
However, Gammons teaches ta device within the same filed of invention (an apparatus for providing conditioned air to a patient [Abstract]), comprising a rigid collar around the inlet port ([0024] reinforcing collars 212, 212’ for the inlet ports have openings 214, 214’ for receiving the end of the supply hose from a blower). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a rigid collar around the inlet port to provide reinforcement between the inlet port and the end of the supply hose from a blower. 
Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered. It is the position of the Examiner that Pierre (Pub. No. 2010/0211139) provides for the newly amended limitation in claims 1, 11, and 13 since “extending from” does not require the plurality of seals of the air guide device to be extending such that a portion of the seals is in direct contact with the periphery seal. The newly added limitation furthermore does not preclude the plurality of seals to be extending at a distance from the periphery seal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Augustine (6,176,870) teaches a plurality of seals 426 extending from the periphery seal at various edges (Fig. 17). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794